Citation Nr: 1621285	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to reinstatement to death pension benefits as the surviving spouse of the Veteran.


WITNESSES AT HEARING ON APPEAL

The appellant, M.A.A., and J.G.A.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran retired in December 1944 after more than 30 years of service as a Philippine Scout.  He died in December 1985.  The appellant is his widow.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.

In February 2015, the appellant, M.A.A., and J.G.A. testified before the undersigned Veterans Law Judge at the RO in Manila.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1. A July 2002 Board decision denied the appellant's claim for restoration of VA death benefits.  The appellant did not perfect an appeal of the July 2002 Board decision.

2. Additional evidence received since the July 2002 Board decision, which denied entitlement to recognition as the Veteran's surviving spouse for the purpose, is not new and material.  


CONCLUSIONS OF LAW

1. The July 2002 Board decision denying restoration of VA death benefits is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. Since the July 2002 Board decision, new and material evidence has not been received with respect to the claim for restoration of VA death benefits; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, VCAA notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014.

The Board acknowledges that the appellant was never afforded a notice letter detailing the meaning of new and material evidence and explaining the evidence necessary to establish entitlement to the underlying benefit being sought.  In any event, after the petition to reopen was initially denied in a May 2010 administrative decision, subsequent readjudications detailed the meaning of new and material evidence and explained the criteria for restoration of death pension benefits.  See February 2011 Administrative Decision; July 2012 Administrative Decision; December 2013 Statement of the Case.  In addition, at the February 2015 Board hearing, the undersigned Veterans Law Judge explained what type of evidence would be necessary to  substantiate the petition to reopen.  See Board Hearing Transcript (Tr.) at 3.

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The Board considers it significant that the statements made by the appellant in written form and in testimony before the Board and her representative suggest actual knowledge of the elements necessary to substantiate the claim for restoration of death pension benefits.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

Thus, VA has satisfied its duty to notify the appellant and satisfied that duty prior to the adjudication in the most recent December 2013 Statement of the Case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  Here, all identified records have been associated with the claims file.  The appellant has not argued that there are outstanding, relevant records to be obtained. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).

Merits

In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Death pension is a benefit payable to the surviving spouse of a veteran because of such veteran's nonservice-connected death.  38 U.S.C.A. §§ 1541 (West 2014); 38 C.F.R. § 3.5 (2015). 

In pertinent part, the term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of such veteran's death, and who lived with such veteran continuously from the date of marriage to the date of such veteran's death and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3), (31) (West 2014); 38 C.F.R. § 3.50(c) (2015).

Reinstatement of death pension benefits is governed by 38 C.F.R. § 3.55.  In pertinent part, that regulation provides that on or after January 1, 1971, the fact that a surviving spouse has lived with another person and has held himself or herself out openly to the public as the spouse of such other person shall not bar the furnishing of benefits to him or her after he or she terminates the relationship, if the relationship terminated prior to November 1, 1990.  38 C.F.R. § 3.55(a)(5) (2015). 
 
Section 3.215 sets for the evidentiary requirements for establishing the termination of a marital relationship or conduct.  Under that provision, on or after January 1, 1971, benefits may be resumed to an unmarried surviving spouse upon filing of an application and submission of satisfactory evidence that the surviving spouse has ceased living with another person and holding himself or herself out openly to the public as that person's spouse or that the surviving spouse has terminated a relationship or conduct which had created an inference or presumption of remarriage or related to open or notorious adulterous cohabitation or similar conduct, if the relationship terminated prior to November 1, 1990.  Such evidence may consist of, but is not limited to, the surviving spouse's certified statement of the fact.  38 C.F.R. § 3.215 (2015).

By way of background, the appellant was granted death pension benefits.  In a May 1994 administrative decision, death pension benefits were terminated as the appellant was no longer entitled to recognition as the Veteran's surviving spouse because evidence showed that the appellant lived with and held herself out to the public as the spouse of R.D.C.  In an April 1996 decision, the Board denied entitlement to restoration of death pension benefits as the surviving spouse of the Veteran.  The appellant appealed the Board's denial to the Court.  In October 1997, the Court granted a Joint Motion for Remand and the April 1996 Board decision was vacated and remanded back to the Board.  In a July 2002 decision, the Board denied entitlement to restoration of death pension benefits as the evidence reflected that the appellant engaged in a marital-type relationship, which did not terminate prior to November 1, 1990.  In November 2002, the appellant sought reconsideration of the July 2002 Board decision.  In February 2003, the Board denied the appellant's motion for reconsideration.  As the Veteran did not appeal the June 2002 Board decision, it is final.  38 C.F.R. § 20.1100.

At the time of the June 2002 Board denial, of record were several pieces of evidence.  Specifically, numerous lay statements, a statement of R.D.C., and statements of the appellant were associated with the claims file.  Likewise, several depositions and field reports were of record.  

Since the June 2002 Board decision, a statement from M.B.M., received August 2010, and a statement from M.T.M., also received August 2010, have been added to the record.  Both statements explain that the appellant was not known to be in a marital relationship.  However, both M.T.M. and M.B.M. stated that they did not meet the appellant until 1991.  Thus, their statements are not material evidence as the law requires that the relationship be terminated prior to November 1, 1990.  38 C.F.R. § 3.55(a)(5).  Simply, whether the appellant was in a relationship in 1991 is immaterial.  Instead, because M.B.M. and M.T.M. did not meet the appellant until 1991, they cannot and did not attest to whether the appellant terminated such relationship prior to 1990, as required for restoration of death pension benefits.  Thus, this evidence, while new, is not material.

In her May 2013 Notice of Disagreement, the appellant stated that she did not remarry and did not hold herself out as the wife of another man.  The appellant, however, presented this same argument before the Board denial in June 2002.  Indeed, a January 1988 deposition shows that the appellant denied holding herself out as the husband of R.D.C. after 1986.  Thus, the appellant's argument that she did not hold herself out as the wife of another man is not new evidence.

The appellant submitted a record from the Office of the Civil Registrar General, dated November 2012, showing that the appellant had only been married once, to the Veteran.  This evidence, however, is not material as the issue is not whether the appellant remarried following the Veteran's death.  Rather, the issue is whether the appellant lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(c).  Thus, the record is not material evidence as it does not show that appellant did not hold herself out to the public as the spouse of an individual other than the Veteran.

The appellant submitted a letter from R.D.C., the man she reportedly engaged in a marital-type relationship with.  He stated that he wronged the appellant, but acknowledged engaging in a love affair with the appellant.  Notably, R.D.C. does not specifically state that he did not engage in a marital-type relationship with the appellant.  Nonetheless, this evidence is not new as R.D.C. authored a letter in January 1996, where he stated that he was not engaged in a marital-type relationship with the appellant.  In that January 1996 statement, R.D.C. acknowledged making false statements about his relationship with the appellant.  Thus, the recent letter from R.D.C. is duplicative of the January 1996 statement from R.D.C., which was of record at the time of the June 2002 Board decision.  As such, the evidence is not new.

Testimony was taken at the February 2015 Board hearing.  There, the appellant testified that she did not marry following the death of the Veteran.  See Board Hearing Tr. at 5-6.  Again, the issue is not whether the appellant remarried following the Veteran's death.  Instead, the issue is whether she lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(c).  Thus, the evidence is not material.

The July 2002 Board decision denied entitlement to restoration of death pension benefits as the evidence reflected that the appellant engaged in a marital-type relationship, which did not terminate prior to November 1, 1990.  The appellant has not submitted new and material evidence since the July 2002 Board decision, as discussed above.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The claim to reopen the previously denied claim for restoration of VA death benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


